NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1323-20

DAVID M. COHEN, P.A., L.L.C.,

          Plaintiff-Respondent,

v.

DAVIS, SAPERSTEIN &
SALOMON, P.C.,

     Defendant-Appellant.
_____________________________

                   Submitted February 28, 2022 – Decided March 24, 2022

                   Before Judges Sabatino and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-1807-19.

                   Davis, Saperstein & Salomon, PC, attorneys for
                   appellant (David A. Drescher, on the briefs).

                   Noel E. Schablik, attorney for respondent.

PER CURIAM

          In this dispute over the apportionment of attorney fees among two law

firms, defendant, Davis, Saperstein & Salomon, P.C., appeals from a July 29,
2020 Law Division order granting summary judgment to plaintiff, David M.

Cohen, P.A., LLC. The operative fee sharing agreement at issue required

defendant to pay plaintiff twenty percent of those attorneys' fees realized from

defendant's representation of Jorge Angamarca (Angamarca) in an underlying

personal injury suit against, among other defendants, Jefferson Townhouses,

LLC (Jefferson), the owner of the property where Angamarca was injured.

      While that case was being litigated, defendant entered a separate

agreement with Jefferson's counsel, Bruce Yukelson, Esq., under which

Yukelson assigned Jefferson's potential bad faith action against its insurance

carrier to Angamarca in exchange for a portion of any fees collected with respect

to that claim. Defendant later settled all claims on Angamarca's behalf but

disputed its obligation to pay Yukelson a fee.

      Yukelson then sued defendant in New York for a portion of the related

attorneys' fees.   Yukelson was successful in his action against defendant.

Defendant ultimately paid plaintiff a portion of the realized fees under their

agreement, however, it calculated plaintiff's share based on a reduced total of

attorneys' fees after deducting Yukelson's share and related expenses.

      Plaintiff filed the present suit contending that by calculating his share after

deducting amounts expended related to the Yukelson matter, defendant


                                                                              A-1323-20
                                         2
wrongfully withheld funds due to him. After the close of discovery, the parties

cross-moved for summary judgment. In granting summary judgment to plaintiff,

the court found the fee sharing agreement unambiguous and rejected defendant's

arguments that plaintiff's suit should be barred by various equitable doctrines.

Defendant appeals contending that the court erred in finding the agreement

unambiguous and declining to apply the doctrines of res judicata, waiver, laches,

and the entire controversy doctrine. We disagree and affirm.

                                        I.

      We derive the following facts from the competent evidence in the

summary judgment motion record, viewed in a light most favorable to

defendant. Brill v. Guardian Life Ins. of Am., 142 N.J. 520, 540 (1995).

      On October 30, 2003, Angamarca suffered severe personal injuries when

he fell while working on a construction site. Plaintiff, a sole practitioner in New

Jersey, was retained to represent Angamarca. As plaintiff began to prepare a

workers' compensation action on Angamarca's behalf, he concluded that

Angamarca also had "a viable [third-party] liability personal injury action, based

upon the negligence of the parties responsible for maintaining a safe workplace."

Because plaintiff was not licensed to practice in New York, where the incident

occurred, he referred the matter to Kenneth Sacks, Esq., of Sacks & Sacks, LLP,


                                                                             A-1323-20
                                        3
a New York-based law firm. Plaintiff and Sacks further agreed that they "would

jointly represent Angamarca, and if the matter was resolved without a trial

[Sacks] would receive [sixty percent] of the attorneys' fees and [plaintiff] would

receive [forty percent]." Sacks thereafter filed suit on Angamarca's behalf in

New York.

      Less than a year later, Angamarca retained defendant and executed an

attorney termination letter, which defendant sent to Sacks.        Sacks initially

refused to cease representing Angamarca, resulting in defendant filing an order

to show cause to resolve the dispute. Before a hearing was held on defendant's

application, defendant and Sacks entered an agreement, which defendant

memorialized in a September 12, 2005 letter. The letter provided that defendant

"agreed that [Sacks] will receive . . . twenty percent (20%) of our attorney's fees

from the proceeds of any settlement or judgment in this case." (Emphasis

added). It also required Sacks to execute a substitution of counsel and transfer

the case file to defendant. Neither plaintiff nor Sacks performed any services

on Angamarca's personal injury case after the fall of 2005.

      On November 6, 2008, a New York trial court granted Angamarca

summary judgment against all direct defendants in his New York personal injury

action. The case proceeded to trial solely on the issue of damages, resulting in


                                                                             A-1323-20
                                        4
a judgment against Jefferson. Jefferson filed a notice of appeal and defendant

filed a cross-appeal for additur on Angamarca's behalf.

      Thereafter, defendant discussed with Yukelson the possibility of pursuing

a bad faith action against Jefferson's insurance carrier. Defendant and Yukelson

agreed that they could not pursue the bad faith action at that time due to the

pending appeal, but agreed in principle that Jefferson would assign its claim to

Angamarca, and that defendant would retain Yukelson to assist in pursuing that

claim.

      On November 23, 2009, defendant sent Yukelson a letter memorializing

their separate agreement. It specified that defendant "agree[d] to pay for the

legal services [Yukelson] perform[ed] at the rate of $500 per billable hour or a

total fee of ten per cent of any recovery of legal fees . . . whatever is greater."

It stated further that Yukelson's fee was "based on the recovery by . . .

Angamarca [as subrogee of] Jefferson . . . of money damages from [the insurance

company] and/or its representatives . . . in excess of the underlying policy limits

of [s]ix [m]illion [d]ollars." The letter also included that "[t]he legal fee to

[Yukelson] shall be paid at the conclusion of any settlement or judgment

regardless of whether a lawsuit has been file[d]." In the interim, on November




                                                                             A-1323-20
                                        5
11, 2009, Sacks wrote to defendant directing that plaintiff "will be receiving the

entire fee from [defendant] based upon [Sacks's] attorney's lien." 1

      On June 21, 2011, the New York Appellate Division granted Angamarca's

cross-appeal for additur, vacated a portion of the judgment, and remanded for a

new trial on the issue of damages. In November 2011, defendant settled the

matter on Angamarca's behalf by way of a confidential settlement agreement. 2

      During the settlement conference, representatives of Jefferson's insurance

company allegedly indicated that they would not be making any payment toward

a putative bad faith claim, and that their decision to settle was based on the

significant amount of interest that would be accruing on any judgment. On

January 17, 2012, defendant provided Angamarca with a "personal injury

settlement statement" detailing the allocation of the settlement funds. The

statement indicated that "attorney's fees" were calculated as one-third of the

settlement amount, after ordinary disbursements.




1
  In the present action, plaintiff claims he was entitled to a twenty-percent share
of the attorneys' fees from the underlying matter as assignee of the September
12, 2005 agreement between defendant and Sacks. He makes no claims pursuant
to his original agreement with Sacks.
2
 To preserve the confidentiality of the settlement agreement, we omit references
to specific dollar amounts throughout this opinion.
                                                                             A-1323-20
                                        6
      On January 25, 2012, Yukelson's counsel wrote to defendant demanding

payment pursuant to their fee sharing agreement. Defendant took the position

that Yukelson was not entitled to any share of the attorneys' fees because no

portion of the settlement was allocated to the bad faith claim but instead was

based on the insurer's decision to avoid the accrual of interest on any judgment.

Nevertheless, in anticipation of litigation, defendant withheld disbursing

"approximately [ten percent] of the attorney[s'] fee."

      On February 1, 2012, a partner at defendant's firm, Marc C. Saperstein,

Esq., met with plaintiff and tendered him a check. The parties agree that

Saperstein alerted plaintiff that ten percent of his fee was being withheld. They

disagree, however, regarding the content of Saperstein's explanation for that

decision.

      Saperstein claimed that he "explicitly explained" that Yukelson was

challenging ten percent of defendant's gross fee and that "in the event Yu kelson

prevailed in the . . . [d]ispute, [plaintiff's] ultimate fee would be less than

[plaintiff] initially thought it would have been - as it would be [twenty percent]

of a reduced net number following payment to Yukelson and reduction of

[defendant's] litigation costs in defending the action." He also asserts that

plaintiff "fully understood the implications of the . . . [f]ee [d]ispute[,] . . . fully


                                                                                 A-1323-20
                                           7
assented" to defendant's withholding while the dispute was litigated, and "never

disagreed with [Saperstein's] reasoning."

      Plaintiff disputed the defendant's version of that conversation. Plaintiff

claims Saperstein "briefly explained that the balance of the money had to be

withheld because of some collateral claim by another lawyer" and that he "did

not know what [Saperstein] was talking about." As a result, plaintiff emailed

Saperstein later that day requesting "a letter indicating the amount of [his] fee

that was held back and why." Saperstein responded stating "we held back [ten

percent] of [plaintiff's] fee due to a fee dispute with personal counsel for

Jefferson."

      On July 12, 2012, plaintiff wrote to Yukelson's counsel, explained his

interest in the matter, and maintained he never consented to, nor had knowledge

of, the fee sharing agreement between defendant and Yukelson and requested

that Yukelson consent to the release of the balance of his fee. The record

contains no evidence of a response from Yukelson, or his counsel.

      Yukelson filed suit in October 2012 against defendant in New York

seeking to enforce his agreement with defendant and recover ten percent of

defendant's fee on the portion of the settlement that was in excess of Jefferson's

insurance policy limits (Yukelson Litigation). The court granted summary


                                                                            A-1323-20
                                        8
judgment to Yukelson on June 2, 2015 and the New York Appellate Division

affirmed on August 2, 2017. During the course of the Yukelson Litigation,

Saperstein occasionally saw plaintiff at conventions and updated him as to the

status of the case.

      Plaintiff wrote to Saperstein on December 18, 2017, explaining that he

"track[ed] the [Yukelson Litigation] through the New York court system" and

realized the matter seemed to be resolved. As such, he requested that defendant

pay the balance of his fee.      Saperstein wrote back on January 10, 2018,

explaining that his firm indeed lost at the trial and appellate levels and was

required to pay Yukelson a portion of the fee. Saperstein enclosed a check and

explained in the letter how the amount was calculated, including deductions for

payments made to Yukelson's law firm and costs expended in the Yukelson

Litigation.

      Plaintiff did not deposit the check and instead filed the present action on

March 7, 2019 contending that "[t]he fee dispute between [d]efendant and

Yukelson is and was irrelevant to [d]efendant's contractual obligation to

[p]laintiff" and "[d]efendant is wrongfully withholding or has wrongfully

distributed from its trust account or misappropriated monies due [to] [p]laintiff."




                                                                             A-1323-20
                                        9
As noted, following the close of discovery, plaintiff moved for summary

judgment.

      Defendant opposed plaintiff's application and cross-moved for summary

judgment. In support, Saperstein provided a certification in which he explained

that he drafted the letter memorializing the fee sharing agreement with Sacks

and that "[t]he intent of the [f]ee [a]greement was that Sacks's portion of the fee

would be calculated based on the net attorney's fees realized by [defendant] –

[i.e.,] "our" – or [defendant's] fee. It was never the intention of [defendant] to

share [twenty percent] of the gross attorneys' fees with Sacks."

      Judge Thomas R. Vena heard oral arguments on the parties' motions on

July 29, 2020 and issued two coincident orders, one granting plaintiff's motion

for summary judgment and the other denying defendant's cross-motion for

summary judgment. He also provided the reasons supporting his decision on the

record and in a written opinion.

      Judge Vena found that the fee sharing agreement between Sacks and

defendant was "clear and unambiguous" and that "[p]laintiff was an assignee of

Sack[s]'s contractual rights." As such, the judge found that, after Angamarca's

case settled, "[p]laintiff should have been paid his fee in total."       He also

concluded that neither defendant's agreement with Yukelson nor the Yukelson


                                                                             A-1323-20
                                       10
Litigation "affect[ed] the agreement that [p]laintiff should receive [twenty

percent] of the . . . attorney's fee collected by [d]efendant after Mr. Angamarca's

case was ultimately settled."

      Finally, Judge Vena disagreed with defendant's argument that "the

doctrines of waiver, laches[,] and res judicata, together with the entire case

doctrine . . . appl[ied]" to bar plaintiff's claims.     He explained, "with an

enforceable contract in hand, there was no requirement for [p]laintiff to

intervene in the [Yukelson] [L]itigation. He did not waive his rights under the

contract, and this suit is not rehashing issues previously resolved. That litigation

pertained to . . . Yukelson's separate agreement with [d]efendant."

      This appeal followed in which defendant again argues plaintiff's action

should have been barred by the doctrines of res judicata, waiver, laches, and the

entire controversy doctrine. Second, defendant asserts that material factual

issues existed in the motion record, and, as such, the judge erred by granting

summary judgment.

                                        II.

      Defendant first argues that Judge Vena should have granted its motion for

summary judgment based on the doctrines of res judicata, waiver, and laches,

and the entire controversy doctrine. It further explains that the present suit


                                                                              A-1323-20
                                        11
should be barred because plaintiff failed to intervene in the Yukelson Litigation

despite being on notice that the allocation of the attorneys' fees was in dispute.

We disagree with all of defendant's arguments.

A.    Res Judicata

      Defendant contends plaintiff's suit should have been barred by res judicata

because the court's grant of summary judgment in the Yukelson Litigation was

a final judgment on the merits, plaintiff was in privity to defendant by way of

the assignment of Sacks's fee sharing agreement, and the two matters were based

on the same transaction or occurrence, "the division of the attorney[s'] fee in the

[u]nderlying [m]atter."    "The application of res judicata is a question of

law . . . ." Selective Ins. Co. v. McAllister, 327 N.J. Super. 168, 173, (App. Div.

2000). Thus, we review its application de novo. Walker v. Choudhary, 425 N.J.

Super. 135, 151 (App. Div. 2012).

      Under the doctrine of res judicata, a "cause of action between parties that

has been finally determined on the merits by a tribunal having jurisdiction

cannot be relitigated by those parties or their privies in a new proceeding. "

Velasquez v. Franz, 123 N.J. 498, 505 (1991). For res judicata to apply, there

must be "'substantially similar or identical causes of action and issues, parties,

and relief sought,' as well as a final judgment." Wadeer v. New Jersey Mfrs.


                                                                             A-1323-20
                                       12
Ins. Co., 220 N.J. 591, 606 (2015) (quoting Culver v. Ins. Co. of N. Am., 115

N.J. 451, 460 (1989)). To decide whether two causes of action are the same, the

court is to determine:

            (1) whether the acts complained of and the demand for
            relief are the same (that is, whether the wrong for which
            redress is sought is the same in both actions); (2)
            whether the theory of recovery is the same; (3) whether
            the witnesses and documents necessary at trial are the
            same (that is, whether the same evidence necessary to
            maintain the second action would have been sufficient
            to support the first); and (4) whether the material facts
            alleged are the same.

            [Id. at 606-07 (quoting Culver, 115 N.J. at 461-62).]

      Here, the present action is decidedly different from the Yukelson

Litigation, such that the doctrine of res judicata is inapplicable. First, because

each case turned on the interpretation and application of separate agreements,

the issues and causes of action were not "substantially similar or identical ." Id.

at 606 (quoting Culver, 115 N.J. at 460). For example, the cases involved

separate contracts as the Yukelson Litigation centered on the November 23,

2009 agreement between Yukelson and defendant, whereas the present action is

focused on the September 12, 2005 agreement between Sacks and defendant.

See ibid. (quoting Culver, 115 N.J. at 462). Those disputes involved different

"complained of [acts]" and "demand[s] for relief," because each case involved a


                                                                             A-1323-20
                                       13
claim for a portion of the attorneys' fees under the terms of those separate

agreements. Ibid. (quoting Culver, 115 N.J. at 461). Second, the parties in each

action were not "substantially similar or identical." Id. at 606 (quoting Culver,

115 N.J. at 460).

B.    Entire Controversy Doctrine

      Defendant next claims the present action should be barred by the entire

controversy doctrine because it "arose out of the exact same commonality of

facts" as the Yukelson Litigation and plaintiff "was on notice of the pendency

of that matter . . . yet took no action to intervene or have his rights represented."

In short, defendant claims plaintiff "had a duty to intervene" in the Yukelson

Litigation, relying on J.L.B. Equities, Inc. v. Dumont, 310 N.J. Super. 366 (App.

Div. 1998).

      Like res judicata, whether the entire controversy doctrine applies is a

question of law. See Higgins v. Thurber, 413 N.J. Super. 1, 6 (App. Div. 2010),

aff'd, 205 N.J. 227 (2011). The entire controversy doctrine is an equitable

principle that requires the parties to a suit to assert "all transactionally related

claims" they have against each other or be barred from bringing those claims in

subsequent litigation. K-Land Corp. No. 28 v. Landis Sewerage Auth., 173 N.J.

59, 70 (2002) (quoting Pressler, Current N.J. Court Rules, cmts. 1 & 2 on R.


                                                                               A-1323-20
                                        14
4:30A (2002)). The doctrine is intended "to encourage comprehensive and

conclusive litigation determinations, to avoid fragmentation of litigation, and to

promote party fairness and judicial economy and efficiency." Ibid. (quoting

Pressler, Current N.J. Court Rules, cmts. 1 & 2 on R. 4:30A (2002)). Under the

entire controversy doctrine, claims must be joined so "that all aspects of the

controversy between those who are parties to the litigation be included in a

single action." Ibid. (emphasis added) (quoting Pressler, Current N.J. Court

Rules, cmts. 1 & 2 on R. 4:30A (2002)).

      The entire controversy doctrine does not operate to bar plaintiff's action

because plaintiff was not a party to the New York-based Yukelson Litigation.

Thus, that doctrine, which requires "those who are parties to the litigation" to

assert "all transactionally related claims" they have against each other, is clearly

inapplicable to plaintiff. Ibid. (quoting Pressler, Current N.J. Court Rules, cmts.

1 & 2 on R. 4:30A (2002)). On this point, defendant fails to address, or explain,

why it did not join plaintiff in the Yukelson litigation.

      Further, contrary to defendant's argument, plaintiff had no obligation to

intervene in the Yukelson Litigation. Indeed, the only authority defendant cites

supporting his assertion that plaintiff had a "duty to intervene," J.L.B. Equities,

Inc., 310 N.J. Super. 366, is clearly distinguishable.


                                                                              A-1323-20
                                        15
      There, the plaintiff sued a receiver personally for "alleged negligence

committed by the receiver while acting in his official capacity" over four years

after the receivership ended. Id. at 371-73. The court found that the receiver

"could only be found liable in [his official] capacity" and that because the

plaintiff "had notice of the receivership and of claims against the receiver . . .

[u]nder the circumstances it had a duty to intervene in the [receivership

discharge] proceeding or move to vacate the discharge in order to preserve its

rights." Id. 372, 374.

      The holding of J.L.B. Equities, Inc. was particularly narrow and

constrained to the unique circumstances where the plaintiff sought to sue a

receiver for acts in his official capacity long after he was discharged. As such,

it offers minimal guidance here, especially in light of the absence of applicable

authority, and the provisions of our Rules which do not contemplate intervention

as a mandatory procedure. See R. 4:33-1 ("Upon timely application anyone shall

be permitted to intervene . . . ." (emphasis added)); R. 4:33-2 (same); R. 4:33-3

(describing the procedure for "[a] person desiring to intervene" (emphasis

added)); see also N.Y. C.P.L.R. § 1012 (describing circumstances when a person

"shall be permitted to intervene" (emphasis added)); N.Y. C.P.L.R. § 1013

(similar).   Again, if defendant believed plaintiff was an indispensable or


                                                                            A-1323-20
                                       16
necessary party to the Yukelson Litigation, nothing prevented it from joining

plaintiff in that action. It tellingly elected not to do so.

C.      Waiver

        Defendant also argues plaintiff "waived his right to the disputed portion

of the . . . fee by failing to intervene in the [Yukelson] Litigation." In support,

defendant again asserts that plaintiff "was well aware of the nature of the

[Yukelson] Litigation" and "had an absolute right to intervene" but "chose not

to."

        "Waiver is the voluntary and intentional relinquishment of a known right."

Knorr v. Smeal, 178 N.J. 169, 177 (2003). "An effective waiver requires a party

to have full knowledge of his legal rights and intent to surrender those rights."

Ibid.    "The intent to waive need not be stated expressly, provided the

circumstances clearly show that the party knew of the right and then abandoned

it, either by design or indifference." Ibid. "The party waiving a known right

must do so clearly, unequivocally, and decisively." Ibid.

        Here, the record does not support that plaintiff waived his rights under the

fee sharing agreement. First, as noted, plaintiff did not have a duty to intervene

in the Yukelson Litigation. Second, no act or omission by plaintiff suggested

that he "clearly, unequivocally, and decisively" waived his rights under the fee


                                                                              A-1323-20
                                         17
sharing agreement. Ibid. To the contrary, plaintiff's actions, as evidenced in the

record, suggest that he continually sought to exercise his rights under the

agreement by: 1) requesting from defendant a written explanation regarding

why his fee was being withheld; 2) seeking Yukelson consent to the release of

his fee; 3) speaking to Saperstein about the status of the Yukelson Litigation

when they had occasion to see each other; 4) tracking the Yukelson Litigation's

status; 5) demanding payment upon the resolution of the Yukelson Litigation;

and 6) initiating the present action.

D.    Laches

      Defendant argues that relief to plaintiff should be barred by the doctrine

of laches. Specifically, defendant asserts that plaintiff had "every right to

intervene" in the Yukelson Litigation and "make a claim for what he believed

he was entitled to" but "failed to do so and is unable to provide any reason for

the delay." Further, defendant claims it was prejudiced by the delay because

defendant "was forced to relitigate the breakdown of the fee" in the present

action and "expend[] significant resources" in the process.

      "[W]hether laches should be applied depends upon the facts of the

particular case and is a matter within the sound discretion of the trial court."

Fox v. Millman, 210 N.J. 401, 418 (2012) (quoting Mancini v. Twp. of Teaneck,


                                                                            A-1323-20
                                        18
179 N.J. 425, 436 (2004)). As such, the application of the doctrine of laches is

reviewed for an abuse of discretion. United States v. Scurry, 193 N.J. 492, 504

(2008).

      Laches is a concept that arises from "the neglect for an unreasonable and

unexplained length of time . . . to do what in law should have been done." Lavin

v. Bd. of Educ., 90 N.J. 145, 151 (1982) (quoting Atlantic City v. Civil Serv.

Comm'n, 3 N.J. Super. 57, 60 (App. Div. 1949)). The doctrine bars relief when

the delaying party had ample opportunity to bring a claim, and the party

invoking the doctrine was acting in good faith in believing that the delaying

party had given up on its claim. Knorr, 178 N.J. at 181.

      When determining whether the doctrine of laches should be invoked, the

court considers: (1) the length of the delay, (2) the reasons for the delay, and

(3) how the circumstances of the parties have changed over the course of the

delay. Ibid. "The core equitable concern in applying laches is whether [the

opposing] party has been [unfairly] harmed by the delay." Ibid. "Inequity, more

often than not, will turn on whether a party has been misled to his harm by the

delay." Lavin, 90 N.J. at 153.

      Judge Vena properly exercised his discretion in declining to apply laches

to plaintiff's action. First, we are satisfied that defendant was not prejudiced by


                                                                             A-1323-20
                                       19
the complained of delay. Second, as noted, plaintiff had no duty to intervene in

the Yukelson Litigation and was entitled to litigate his claim in a separate action.

As such, defendant's claimed harm, that it had to litigate a separate suit and

expend resources in the process, is not attributable to any delay caused by

plaintiff, but rather plaintiff's valid decision to litigate his claim separately from

the Yukelson matter and defendant's election not to join plaintiff in that

litigation. See Lavin, 90 N.J. at 153. Relatedly, defendant has shown no change

in circumstances due to any delay, and could not have had a good faith belief

that plaintiff had abandoned his claim as plaintiff repeatedly followed-up with

defendant and sought information about the status of his fee. See Knorr, 178

N.J. at 181.      Finally, plaintiff's alleged delay in filing suit was not

"unreasonable" or "unexplained." Lavin, 90 N.J. at 151. Instead, plaintiff

promptly filed suit after defendant tendered the insufficient payment.

                                         III.

      Defendant also argues that Judge Vena erred by granting plaintiff

summary judgment in light of the existence of genuine and material factual

questions in the motion record.       Specifically, defendant claims "[t]wo key

factual disputes prevented the grant of summary judgment." First, defendant

argues the meaning of the term "our attorney's fees" as used in the September


                                                                               A-1323-20
                                         20
12, 2005 fee sharing agreement is ambiguous and that it intended the term to

refer to defendant's "ultimate net legal fee following deductions for costs and

disbursements" rather than the gross fee it received.

      The second factual issue asserted by defendant is whether plaintiff agreed

to defendant withholding a portion of the fee while the Yukelson Litigation was

ongoing. Defendant asserts plaintiff "explicitly agreed to [defendant] holding

his fee back," which it claims "confirm[s] [defendant's] interpretation of the

agreement."   Defendant, therefore, argues Judge Vena erred by failing to

consider plaintiff's conduct in interpreting the meaning of the fee sharing

agreement.

      Relying on Shanley & Fisher, P.C. v. Sisselman, 215 N.J. Super. 200

(App. Div. 1987), defendant also maintains that Judge Vena's summary

judgment analysis amounted to a "trial by affidavits" because no depositions

were taken in the case and he did not hold a hearing to resolve factual

discrepancies in the summary judgment record.           We disagree with all of

defendant's arguments.

      We "review[] de novo the . . . entry of summary judgment[,]" Manahawkin

Convalescent v. O'Neill, 217 N.J. 99, 115 (2014), applying "the same standard

as the trial court," Conley v. Guerrero, 228 N.J. 339, 346 (2017). Summary


                                                                          A-1323-20
                                      21
judgment is appropriate if the record demonstrates there is "no genuine issue as

to any material fact challenged and that the moving party is entitled to a

judgment or order as a matter of law." R. 4:46-2(c); Ben Elazar v. Macrietta

Cleaners, Inc., 230 N.J. 123, 135 (2017). When determining whether there is a

genuine issue of material fact, we must consider "whether the competent

evidential materials presented, when viewed in the light most favorable to the

non-moving party, are sufficient to permit a rational factfinder to resolve the

alleged disputed issue in favor of the non-moving party." Brill, 142 N.J. at 540.

      If no genuine issue of material fact exists, the inquiry turns to "whether

the trial court correctly interpreted the law." DepoLink Ct. Reporting & Litig.

Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013) (quoting

Massachi v. AHL Servs., Inc., 396 N.J. Super. 486, 494 (App. Div. 2007)). We

owe no deference to the trial court's legal analysis or conclusions. The Palisades

at Fort Lee Condo. Ass'n, 230 N.J. at 442.

      "The interpretation or construction of a [written] contract is usually a legal

question for the court . . . ." Driscoll Constr. Co. v. State, Dep't of Transp., 371

N.J. Super. 304, 313 (App. Div. 2004). "The court makes the determination

whether a contractual term is clear or ambiguous." Schor v. FMS Fin. Corp.,

357 N.J. Super. 185, 191 (App. Div. 2002). A contract term is ambiguous when


                                                                              A-1323-20
                                        22
it is susceptible to more than one reasonable interpretation. See Powell v.

Alemaz, Inc., 335 N.J. Super. 33, 44 (App. Div. 2000).         The court should

interpret contract terms "so as to avoid ambiguities, if the plain language of the

contract permits." Stiefel v. Bayly, Martin and Fay of Conn., Inc., 242 N.J.

Super. 643, 651 (App. Div.1990). Interpretation of a contract should not be

decided on summary judgment when "there is uncertainty, ambiguity or the need

for parol evidence in aid of interpretation." Great Atl. & Pac. Tea Co. v.

Checchio, 335 N.J. Super. 495, 502 (App. Div. 2000).

      "In interpreting a contract, a court must try to ascertain the intention of

the parties as revealed by the language used, the situation of the parties, the

attendant circumstances, and the objects the parties were striving to attain."

Celanese Ltd. v. Essex Cnty. Improvement Auth., 404 N.J. Super. 514, 528

(App. Div. 2009). "Generally, the terms of an agreement are to be given their

plain and ordinary meaning." M.J. Paquet, Inc. v. New Jersey Dep't of Transp.,

171 N.J. 378, 396 (2002). "If the terms of a contract are clear, [courts] must

enforce the contract as written . . . ." Graziano v. Grant, 326 N.J. Super. 328,

342 (App. Div. 1999). Further, "the language used must be interpreted '"in

accord with justice and common sense."'" Homann v. Torchinsky, 296 N.J.




                                                                            A-1323-20
                                       23
Super. 326, 334 (App. Div. 1997) (quoting Krosnowski v. Krosnowski, 22 N.J.

376, 387 (1956)).

      We are satisfied that the term "our attorney's fees" as used in the fee

sharing agreement is not susceptible to more than one reasonable interpretation.

Although "attorney's fees" is an undefined term in the agreement, it commonly

refers to the amount charged to a client in exchange for legal services rendered,

rather than the net profit an attorney ultimately realizes. Indeed, our Rules of

Professional Conduct consistently refer to attorney's fees as the amount charged

to or collected from a client.    See RPC 1.5(d) (prohibiting attorneys from

"charg[ing] or collect[ing]" certain types of fees); RPC 1.17(d) (discussing "fees

charged to clients"); RPC 7.1(a)(4)(ii) (discussing "fixed or contingent fee[s]

charged for a specific legal service"); see also R. 1:21-7 (c), (e) (discussing

contingent fees that may be "charge[d] or collect[ed]" by an attorney).

      Similarly, Black's Law Dictionary, defines "attorney's fee" as "[t]he

charge to a client for services performed for the client, such as an hourly fee, a

flat fee, or a contingent fee." Black's Law Dictionary 160 (11th ed. 2019); see

also Toensing v. Attorney Gen. of Vermont, 212 A.3d 180, 183 (Vt. 2019)

(citing definition); In re Nalle Plastics Family Ltd. P'ship, 406 S.W.3d 168, 172

(Tex. 2013) (same); State v. Webb, 591 S.E.2d 505, 509 (N.C. 2004) (same).


                                                                            A-1323-20
                                       24
      The personal injury settlement statement defendant generated and

provided to Angamarca upon receipt of the funds in question is consistent with

this interpretation as it clearly stated that the "attorney's fees" were calculated

as one-third of the settlement amount after disbursements, without referencing

funds owed to plaintiff, or any other lawyer.

      In addition, the fee sharing agreement contains no indication that

plaintiff's share of the fees could be reduced by subsequent counsel fee

arrangements with third parties that were unknown to the relevant entities at the

time of contracting. Indeed, to accept defendant's interpretation would allow

defendant to unilaterally modify its obligations to plaintiff and reduce a fee

award based on unanticipated expenses without the contracting parties' consent.

Such an interpretation runs counter to notions of "justice and common sense,"

and we, therefore, decline to accept it. Homann, 296 N.J. Super. at 334 (quoting

Krosnowski, 22 N.J. at 387); see also Pacifico v. Pacifico, 190 N.J. 258, 266

(2007) ("The court's role is to consider what is written in the context of the

circumstances at the time of drafting and to apply a rational meaning in keeping

with the 'expressed general purpose.'" (quoting Atl. N. Airlines v. Schwimmer,

12 N.J. 293, 302 (1953))).




                                                                             A-1323-20
                                       25
      Finally, the only suggestion in the record that "our attorney's fees" as used

in the fee agreement was intended to differ from the common usage of the term

is contained in Saperstein's certification. Because that statement is "conclusory

and self-serving" it is "insufficient to overcome [plaintiff's summary judgment]

motion." Puder v. Buechel, 183 N.J. 428, 440-41 (2005). Indeed, the record is

devoid of any proofs regarding how Sacks, the other party to the agreement,

understood the term at the time of the September 12, 2005 agreement. See also

Schor, 357 N.J. Super. at 191 ("[A] party to a contract 'is bound by the apparent

intention he or she outwardly manifests to the other party. It is immaterial that

he or she had a different, secret intention from that outwardly manifested.'"

(quoting Domanske v. Rapid-American Corp., 330 N.J. Super. 241, 246 (App.

Div. 2000))).

      We are unpersuaded by defendant's remaining arguments. First, Judge

Vena's analysis did not amount to a "trial by affidavits." Instead, he reached his

decision by resolving a single question of law, the meaning of the term "our

attorney's fees" in the fee sharing agreement. See Driscoll Constr. Co., 371 N.J.

Super. at 313.   Similarly, because Judge Vena's analysis was based on an

unambiguous term in a contract, he had no reason to consider plaintiff's conduct

in interpreting the meaning of the agreement. However, even if the judge had


                                                                             A-1323-20
                                       26
considered such proofs, plaintiff's conduct would not shed light on the

agreement's meaning, as he was not a party to it when it was created. See

Pacifico, 190 N.J. at 266 ("The court's role is to consider what is written in the

context of the circumstances at the time of drafting . . . .") (emphasis added).

      Affirmed.




                                                                            A-1323-20
                                       27